Citation Nr: 0814106	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, status 
post fracture L1 and L3 with wedge deformity and arthritis of 
lumbar and thoracic spine (lumbar spine disability).

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis, right shoulder, prior to August 4, 2005.

3.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis, right shoulder, since August 4, 2005.

4.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active service from June 1986 to May 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001, February 2005, and June 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The Board 
remanded this matter in July 2007 for further development.  
Development was completed and the matter is now returned to 
the Board. 


FINDINGS OF FACT

1.  During the entire time on appeal, the veteran's lumbar 
spine disability has been manifested by no more than moderate 
limitation of motion of the thoracolumbar spine and muscle 
spasm.  It has not been productive of any incapacitating 
episodes within the past 12 months.  

2.  Traumatic arthritis, right shoulder, prior to August 4, 
2005, was manifested by forward elevation above shoulder 
level ankylosis of scapulohumeral articulation, malunion of 
the humerus, or recurrent dislocation of the humerus at the 
scapulohumeral joint are not shown.

3.  Traumatic arthritis, right shoulder, since August 4, 
2005, has been manifested by forward elevation limited to 
shoulder level; ankylosis of scapulohumeral articulation, 
malunion of the humerus, or recurrent dislocation of the 
humerus at the scapulohumeral joint are not presently shown.

4.  Traumatic arthritis, left shoulder, is manifested by 
forward elevation limited to above shoulder level; ankylosis 
of scapulohumeral articulation, malunion of the humerus, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint are not presently shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(2002, 2003), 5285, 5243 (2007).

2.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, right shoulder, prior to August 4, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, DC 5201 (2007).

3. The criteria for a rating in excess of 20 percent for 
traumatic arthritis, right shoulder, since August 4, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, DC 5201 (2007).

4.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis, left shoulder, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, DC 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf and will summarize the relevant evidence on what the 
evidence shows or fails to show on the veteran's claims.  
Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) 
(discussion of all evidence by Board not required when Board 
supports decision with thorough reasons and bases regarding 
relevant evidence).

The veteran seeks higher initial disability ratings for his 
service-connected lumbar spine disability, and traumatic 
arthritis, left and right shoulders.  He also seeks a higher 
rating for traumatic arthritis, right shoulder, rated at 20 
percent, effective August 4, 2005.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).  

Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. § 
4.1 (2007); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in this case the veteran timely appealed the rating 
initially assigned for his disability on the original grant 
of service connection.  The Board must therefore consider 
entitlement to "staged ratings" for different degrees of 
disability in the relevant time periods, that is, since the 
original grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DC 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  

The provisions of DC 5010, traumatic arthritis, direct that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  

When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  

In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.   All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

Lumbar Spine Disability

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for the spine.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
DC 5293).  Furthermore, on August 26, 2003, the rating 
criteria for all spinal disabilities were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454- 
51458 (Sept. 26, 2003) (now codified as amended at 38 C.F.R. 
§ 4.71(a), DCs 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2007).

The RO has considered and notified the veteran of both the 
pre-amended and the amended versions of the relevant 
criteria.  The Board's following decision results in no 
prejudice to the veteran in terms of lack of notice of the 
regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).

Prior to September 26, 2003, residuals of fracture vertebra, 
a 100 percent rating was warranted for residuals with cord 
involvement, bedridden, or requiring long leg braces.  A 60 
percent rating was warranted for residuals without cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases rate in accordance with definite 
limitation of motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  The Note indicated 
that both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

A 40 percent rating was warranted for lumbosacral strain that 
was severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms were present 
if there was also abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IVDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  

A 60 percent rating was warranted when the intervertebral 
disc syndrome was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, intermittent relief. 38 C.F.R. § 4.71a, DC 5293 (2001).  
Since this rating code contemplates limitation of motion, a 
separate rating for limitation of motion would not be 
warranted. VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 
31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

A 10 percent rating was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A rating of 20 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

This regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

*	Unfavorable ankylosis of the entire spine (100 
percent);
*	Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);
*	Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine 
(40 percent);
*	For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis of 
the entire cervical spine (30 percent);
*	For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater 
than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 
170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);
*	For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater 
than 40 degrees, or combined range of motion 
of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more 
of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

Pertinent medical evidence includes a VA examination report 
in October 2000, showing no tenderness to peurcussion.  Range 
of motion was forward flexion to 90 degrees, extension to 35 
degrees, side flexion bilaterally 20 degrees, and rotation 
bilaterally to 18 degrees.  Patrick maneuver and straight leg 
raising tests were negative.  X-ray findings showed slight 
wedge compression deformity at L1 and L3 with intervertebral 
degenerative changes at L3-4 and L5-S1.  

VA examination in October 2004 noted that the veteran denied 
joint problems, but reported non-radiating lumbosacral pain 
with stiffness, weakness, and muscle spasm.  He stated that 
pain was sharp and was generally about four, goes up to six 
or seven during flare-ups.   He walked unaided without the 
use of a cane, crutches, or walker.  No brace was used.  He 
stated that daily activities were limited because he could 
not lift, push, or pull.  His occupation was that of an 
accountant.   He enjoyed fishing, hunting, gardening, and he 
could drive.  

The examiner noted that the veteran exhibited some painful 
motion, spasm, weakness and tenderness.  Specifically, he 
exhibited some muscle spasm in the lumbosacral spine with 
tenderness in the midline.  His spine appeared straight.  He 
had no fixed deformity.  Range of motion noted forward 
flexion to 51 degrees.  Straight leg raises were normal.  
Reflexes were 2+ and equal throughout in both lower 
extremities.  Extension was limited to 10 degrees.  Right and 
left lateral movement was limited to 20 degrees.  The 
assessment was severe degenerative disc disease of the 
lumbosacral spine. 

VA examination in August 2005 noted forward flexion to 70 
degrees with pain beginning at 40 degrees.  Lateral bending 
to the left was 25 degrees and to the right was 20 degrees.  
Repetitive motion testing revealed the same range of motion.   

VA examination report in August 2007 indicated that the 
veteran complained that his lumbar spine had become much 
worse.  He complained of increased pain and fatigability.  
The pain ran down his right leg in a posterior lateral 
fashion on a daily basis.  He had flare-ups of back pain that 
was brought on by turning, lifting, moving, bending, or any 
type of movement really, but stated that the morning 
stiffness was really, really bad.  He also used a TENS unit.  

For daily activities, the veteran indicated that he could not 
bend over to pick up anything or carry anything.  He was 
essentially limited to deskwork at his office.  He could not 
sit for prolonged periods of time.  He stated that he must 
have someone else help clean the yard and do yard work for 
him.  

Examination revealed significant spasms in the musculature of 
the lumbar spine.  There was no wasting of the buttocks or 
the lower extremity musculature.  Deep tendon reflexes and 
strength were symmetrical.  Range of motion noted was flexion 
to only 70 degrees.  Extension was limited to 20 degrees.  
Lateral bending was limited to 15 degrees bilaterally.  Pain 
was noted at the end of the above motion findings.  

Additionally, repetitive motion further limited flexion to 50 
degrees and extension to 10 degrees.  Lateral bending and 
rotation remained the same.  MRI in September 2006 noted 
bulge disc at L2-3, disc spur at L3-4 and L4-5.  There was 
moderate encroachment into the neuroforaminal on the right 
and severe into the neuroforaminal on the left.  The examiner 
assessed multilevel degenerative disc disease with some 
neuroforaminal encroachment and central canal encroachment.  
He had symptomatic radiculopathy in the L5 nerve 
distribution.     

Applying the rating criteria to the pertinent medical 
evidence, there was no basis for a rating in excess of 20 
percent for lumbar spine disability since May 30, 2000.  
Under the pre-amended schedular criteria of DC 5292, a higher 
rating of 40 percent was not warranted unless there was 
severe limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 
5292.  

Based upon the ranges of motion recorded at the above 
examinations, the Board concludes that the veteran's 
limitation of motion most accurately falls within the 
moderate range.  Forward flexion was limited to 40 degrees 
with pain in August 2005, 51 degrees in the October 2004 VA 
examination, and limited to 50 degrees during repetitive 
motion in the August 2007 VA examination.  

Again, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2.  

While the range of motion of the veteran's back has in some 
aspects noted to be less than half the normal range, at no 
time has his range of motion been found to be severe or 
extremely minimal.  Thus, under the pre-amended qualitative 
criteria for evaluating limitation of motion of the lumbar 
spine, the veteran's lumbar spine disability was no more than 
moderate, for which a 20 percent rating was warranted.  38 
C.F.R. § 4.71a, DC 5292 (2002).  Thus, the pre-amended 
schedular criteria of DC 5292 cannot serve as a basis for an 
increased rating in this particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability again fails to satisfy the requirements for more 
than a 20 percent rating.  According to the amended 
regulations, his ranges of motion fall squarely within the 
requirements for a 20 percent rating: forward flexion greater 
than 30 degrees but not greater than 60 degrees; or combined 
range of motion not greater than 120 degrees; or muscle 
spasm.  38 C.F.R. § 4.71a, DC 5237 (2007).  Thus, the amended 
schedular criteria of DC 5237 cannot serve as a basis for an 
increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's lumbar spine disability 
again fails to satisfy the qualitative criteria for a rating 
higher than 20 percent under the pre-amended version, as well 
as under the amended version.  Compare 38 C.F.R. § 4.71a, DC 
5295 (2002) with 38 C.F.R. § 4.71a, DC 5237, General Rating 
Formula for Diseases and Injuries of the Spine (2007).

Under the pre-amended schedular criteria of DC 5295, a higher 
rating of 40 percent was not warranted unless there was 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

In this case, the medical evidence demonstrated muscle spasm 
and tenderness, but no evidence of listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Thus, the veteran's lumbar spine disability does not satisfy 
the criteria for a higher rating of 40 percent under the pre-
amended criteria of DC 5295.  Under the amended schedular 
criteria, the veteran's range of motion does not meet the 
criteria for a higher rating of 40 percent, as discussed 
immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, VA examinations in October 2000 and October 
2004 noted normal neurological examinations.  Reflexes were 
normal for both lower extremities and straight leg raising 
testing was normal.  VA examination in August 2007 noted 
complaints of pain running down his right leg in a posterior 
lateral fashion and the use of a TENS unit.  However, 
strength and sensorium appeared symmetrical on evaluation.  
Further, there was no evidence of any wasting of the buttocks 
or the lower extremity musculature.  

While the veteran has complained of sensory abnormalities 
related to his lumbar spine disability, the findings in the 
medical records do not support a conclusion that his 
radiculopathy amounts to severe recurrent attacks of 
intervertebral disc syndrome with little intermittent relief.  
The veteran is thus not entitled to an increased rating for 
his low back disability under the criteria of DC 5293, as in 
effect prior to September 23, 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IVDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IVDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  

Under this code, a 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six during the 
past 12 months.  Incapacitating episodes were defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Here, there is no evidence that the veteran was 
prescribed bed rest by a physician for more than four weeks 
but less than six weeks during any one-year period of the 
rating period under consideration.  Accordingly, he is not 
entitled to an increased rating under this version of this 
diagnostic code.

A September 2003 revision to the IVDS code stated that IVDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002, to September 26, 2003, 
and from September 26, 2003 through the present, 
respectively).  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, VA 
examinations noted limitation of forward flexion to 
approximately 40 to 50 degrees.  These ranges of motion would 
warrant a rating of no more than 20 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula - forward flexion of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine - are not demonstrated.  38 C.F.R. § 4.71a, DC 5237 
(2007).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

The Board has found that the veteran is not entitled to a 
disability rating in excess of 20 percent for the orthopedic 
manifestations of his lumbar spine disability under the 
rating criteria in effect prior to September 2002.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  

The question before the Board, then, is whether the veteran 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, while the 
veteran has complained of neurological manifestations, the 
most recent examination revealed normal strength and 
sensorium on evaluation, and no evidence of any wasting of 
the buttocks or the lower extremity musculature.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate rating for neurological manifestations.

The Board has considered whether, under Fenderson, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26.  
However, the weight of the credible evidence demonstrates 
that the orthopedic manifestations of the veteran's lumbar 
spine disability have warranted no more than a 20 percent 
rating since May 30, 2000, the effective date of service 
connection.  The Board also finds that the veteran has not 
been entitled to a separate rating for any neurological 
component.  

Traumatic Arthritis, Right and Left Shoulders

The veteran's traumatic arthritis, right and left shoulders 
are currently rated under DC 5010.  DC 5010, traumatic 
arthritis, is to be rated on limitation of motion of affected 
part as degenerative arthritis (DC 5003).  38 C.F.R. § 4.71a.  

For limitation of motion, the veteran's shoulder disabilities 
may be rated for limitation of motion of the arm under DC 
5201.  The record notes that he is right-hand dominant.  The 
right shoulder (dominant), DC 5201 provides for a 20 percent 
rating for limitation of motion at shoulder level, a 30 
percent rating for limitation midway between side and 
shoulder level, and a 40 percent rating for limitation to 25 
degrees from the side.

For the left shoulder (nondominant), a 20 percent evaluation 
is also assigned if there is limitation of motion of the non-
dominant arm midway between the side and the shoulder level 
involving the non-dominant arm.  A 30 percent rating is for 
limitation to 25 degrees from side.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

Right Shoulder, Prior to August 4, 2005

A rating in excess of 10 percent for traumatic arthritis, 
right shoulder, prior to August 4, 2005, is not warranted.  
VA examination in October 2000 noted no pain in the shoulder 
joint with full and normal range of motion on evaluation.  X-
ray findings noted degenerative changes of the 
acromioclaicular joint.  

The October 2004 VA examination report failed to provide 
range of motion findings and the veteran failed to report to 
the February 2005 VA examination.  The record includes no 
other range of motion testing involving the right shoulder 
during this period.  See DeLuca, supra.

As for other codes, the right shoulder exhibited no ankylosis 
of scapulohumeral articulation, malunion of the humerus, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint.  38 C.F.R. § 4.71a, DC 5200, 5202, 5203 (2007).

Right Shoulder, Beginning August 4, 2005

A rating in excess of 20 percent for traumatic arthritis, 
right shoulder, beginning August 4, 2005, is not warranted.  
VA examination on August 4, 2005, revealed complaints of 
intense pain in the shoulders, but also going up into the 
trapezius and into his neck.  

Examination of the right shoulder flexion was limited to 160 
degrees with pain beginning at 90 degrees.  Abduction was 
limited to 170 degrees with pain beginning at 90 degrees.  
External rotation was limited to 50 degrees due to pain.  
Internal rotation was limited to 80 degrees due to pain.  The 
repetition showed approximately the same range of motion with 
increasing pain.  He demonstrated fatigue ability and lack of 
endurance, but no incoordination.  Sensorium in the upper 
extremities was symmetrical.      

VA examination in August 2007 noted flare ups of shoulder 
pain that was brought on by lifting his arms.  Moving them in 
certain non-particular ways could exacerbate pain.  
Repetitive motion in non-particular ways can create increased 
pain.  If he bumps his shoulders into something he had severe 
exacerbation of pain.  He had given up yard work.  His 
shoulders hurt for several days in excess after doing a 
little bit of raking or sweeping.  He had to quit driving 
long distances due to shoulder pain.  

Examination revealed limitation of flexion to 170 degrees 
with pain at approximately 150 degrees.  Abduction was 
limited to 70 degrees with pain at 70 degrees.  Internal and 
external rotations were both nearly 60 degrees with pain at 
end.  Repetitive motion reduced flexion to 150 degrees.  He 
seemed to exhibit true fatigability and lack of endurance 
with repetition.  However, incoordination was not noted.  
Both shoulders exhibited significant crepitus associated with 
range of motion.  There was no evidence of subluxation in 
either shoulder.  The above evidence failed to provide range 
of motion findings to warrant a higher rating, even after 
factoring in DeLuca.

As for other codes, the right shoulder exhibited no ankylosis 
of scapulohumeral articulation, malunion of the humerus, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint during this period.  38 C.F.R. § 4.71a, DC 5200, 5202, 
5203 (2007).

Traumatic Arthritis, Left Shoulder

An initial rating in excess of 10 percent for traumatic 
arthritis, non-dominant left shoulder is not warranted.  VA 
examination report in October 2000 noted normal range of 
motion findings.  VA examination report in August 2005 
abduction to 160 degrees with pain at end.  Internal rotation 
to 80 degrees with pain at end.  External rotation to 50 
degrees with pain at end.  Repetitive motion yielded the same 
results.  

VA examination in August 2007 indicated flexion to 170 
degrees with pain at end.  Abduction was to 170 degrees with 
pain noted at 70 degrees.  Rotation was to 60 degrees with 
pain at end.  Repetition motion reduced adduction to 150 
degrees and flexion to 150 degrees.  The veteran demonstrated 
true fatigability and lack of endurance with repetition.  
Lack of endurance was not noted.  The left shoulder exhibited 
significant crepitus associated with range of motion, but no 
evidence of subluxation.  

Although limited, the range of motion testing showed no 
greater than shoulder level motion of the left shoulder, even 
with Deluca factors considered.  See DeLuca, supra.

As for other codes, the right shoulder exhibited rotator cuff 
attenuation (thinning) with loss of function due to pain. 
However, ankylosis of scapulohumeral articulation, malunion 
of the humerus, or recurrent dislocation of the humerus at 
the scapulohumeral joint is not present. 38 C.F.R. § 4.71a, 
DC 5200, 5202, 5203 (2007).

In sum, an initial rating in excess of 20 percent for lumbar 
spine disability is not warranted.  Additional, ratings in 
excess of 10 percent for traumatic arthritis, right shoulder, 
prior to August 4, 2005, 20 percent beginning August 4, 2005, 
and a rating in excess of 10 percent for traumatic arthritis, 
left shoulder , is not warranted.   There is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the- doubt rule is not applicable, and the claimed 
issues on appeal are denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded VA examinations in October 2000, October 2004, 
August 2005, and August 2007.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

The Board also points out that the claims are denied, and 
thus, there can be no prejudice for any notice defect with 
respect to the effective date element of the awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2007) 
(harmless error).


ORDER

A rating in excess of 20 percent for DDD of the lumbar spine, 
status post fracture L1 and L3 with wedge deformity and 
arthritis of lumbar and thoracic spine is denied.

A rating in excess of 10 percent for traumatic arthritis, 
right shoulder, prior to August 4, 2005, is denied.

A rating in excess of 20 percent for traumatic arthritis, 
right shoulder, since August 4, 2005, is denied.

A rating in excess of 10 percent for traumatic arthritis, 
left shoulder, is denied.



____________________________________________
L.  HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


